UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7590



KENNETH BERNARD GREEN,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
OFFICIALS; STEVEN A. GOLDEN; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS INTERNAL AFFAIRS;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE LAW JUDGE DIVISION, each in
their individual capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Henry M. Herlong, Jr., District Judge.
(CA-03-2250-9-20)


Submitted:   December 11, 2003         Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Bernard Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Bernard Green appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.           The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).       The magistrate judge recommended

dismissing the case pursuant to the three strikes rule, see 28

U.S.C. § 1915(g) (2000), and advised Green that failure to file

timely, specific objections to this recommendation could waive

appellate   review   of   a   district   court   order   based   upon   the

recommendation. Despite this warning, Green filed only nonspecific

and irrelevant objections to the magistrate judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.              See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).        Green has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 AFFIRMED


                                    2